Title: John Quincy Adams to John Adams, 22 July 1797
From: Adams, John Quincy
To: Adams, John


        
          My Dear Sir.
          London 22. July 1797.
        
        Three or four days after the date of my last Letter, which was from Maassluys, and while I was yet wind bound there, Mr: Murray, informed me that by private Letters from a friend he understood that my destination was changed from Lisbon to Berlin. On the 9th: instt: I sailed from Maassluys, and arrived here at the Adelphi, on the 12th: Soon after, Mr: King delivered to me your Letter of 2. June together with those from the Secretary of State of 27. May, and 1. June.
        I cannot disguise to you, that this appointment was so totally contrary to every expectation and every wish I had formed, that I have been not without hesitation with respect to accepting it.— I had formed the resolution, never to hold any public office under your

nomination. I had explicitly declared that resolution to my Mother, and I had indulged the hope, that my adherence to it would never be put to so severe a trial, as I have experienced.
        Two considerations have prevailed upon me to depart from that Resolution, and to acquiesce in your directions, though with more reluctance, than any that you ever gave me before— The one I cannot be ashamed to own it, is the weight of parental authority, which I had not calculated at its full force, when I considered the object merely in speculation: the other is that, the new destination, will be so much more inconvenient and troublesome to myself, than that to which I had already been appointed, though without any additional emolument or advantage to myself.
        My objections against the appointment were 1. My own disqualification or at least, the much superior title of many other American Citizens. 2. My disapprobation upon principle, of a nomination by the President of the U.S. of his own Son, to office. 3. The degraded and humiliating aspect in which it places me personally, by giving a colour of reason to those who would represent me as the creature of favour, the “parent de Ministre,” without other title to a station of so much trust and emolument than kindred to the person possessing the right of nomination.
        I have spoken very freely (perhaps too freely) my sentiments upon this occasion. I am very certain that in making the nomination, your purpose was to consult the benefit of the public service alone, or that if any consideration personal to me, had its weight it was, that an additional inconvenience would give me the fairer opportunity to prove my zeal and devotion to the interest of my Country. It has not I think hitherto been my practice to return marks of confidence with discontent, or to murmur at any service assigned to me. But it would have been much more reconcileable to my wishes and feelings to have been simply recalled from Portugal as from an useless mission, and to have seen any other person sent to do the business in the North than it is to pursue the course now prescribed to me.
        There is one other circumstance, somewhat embarassing with respect to the affair at Berlin.— I know not an human being there. Since our treaty with that Country was made, a succession to the throne has occurred: the character and views and system of policy of the reigning Prince differ in many important points from those of his predecessor. It is far from being certain to me that his Government will be willing to renew the Treaty; especially as I take it for granted that all the influence from a certain quarter, with which

they are apparently upon very good terms, and whom they would perhaps be willing to gratify, upon a point which they must consider as not very interesting, will be employed to prevent it.— I have endeavoured by the means of the chargé des affairs at the Hague, whom I mentioned in my last Letter, to ascertain something upon this point, but have yet no answer: and indeed I sailed so soon after hearing of this new turn, that I had no opportunity to converse with him about it, which I much regretted.— Mr: King, to whom I mentioned here the doubts above suggested, will endeavour also to procure similar information, through the Prussian Minister here; should he soon return from the Continent, where unluckily he now is
        You will find in the Papers an account of the late change in the french Ministry, which I consider upon the whole as favourable to us and our affairs. I regret very much that I cannot now enlarge to you upon this subject. I hope to write you again before many days, and that it will then be as a married Man. This is not perhaps a good excuse for a present failure in the punctuality and accuracy of my correspondence, but it is the only one I have.
        I am in duty and affection, your Son.
        
          John Q. Adams.
        
      